Citation Nr: 1141672	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-38 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to June 1967.   The Veteran died in August 2007; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By way of the January 2008 decision, the RO denied entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The appellant only filed a notice of disagreement (NOD) on the issue of entitlement to death pension. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The appellant's countable income exceeds the maximum annual pension rate.


CONCLUSION OF LAW

The appellant's income precludes her from receiving death pension benefits.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.272, 3.273 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Since the appellant's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (finding that the VCAA has no effect on an appeal that is limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA does not apply because the issue presented is solely a matter of statutory and regulatory interpretation and resolution of the appeal is dependent on application of governing law and regulations to the facts shown.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 23, 2004) (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Despite this, the record reflects that in the January 2008 notification of the RO's determination of excessive income and in the October 2008 Statement of the Case (SOC), March 2009, and May 2011 Supplemental Statement of the Case (SSOC), the RO advised the appellant how excessive income could affect her right to pension benefits.  The appellant was also advised of how to establish entitlement to death pension benefits, what information and evidence she needed to submit, and what information and evidence VA would seek to obtain, and she was afforded an opportunity to provide information and evidence pertinent to the claim.  Additionally, these letters provided her with VA Form 21-8416, Medical Expense Report, and advised her that medical expenses may help to reduce her countable income.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  Thus, even if there is some deficiency insofar as preliminary VA notice and development, such is inconsequential and, therefore, at most harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II. Analysis

The appellant has appealed a January 2008 decision in which the RO denied her claim for death pension, on the ground that her countable income exceeded the maximum annual pension rate.  

In order to receive death pension benefits as a surviving spouse, the appellant must be the surviving spouse of a veteran who had the requisite wartime service, and her income must be less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541.  In this case, the Veteran had the required wartime service; he served more than 90 days during the Vietnam War.  Thus, as the Veteran served during a period of war, in order to be entitled to nonservice- connected death pension benefits, the appellant must only meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2011). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541  (West 2002); 38 C.F.R. § 3.23 (2011).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2011).   The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23 (2011).   

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 3.271(a) (2011).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272 ; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid. 38 C.F.R. § 3.272(g)(2)(iii) (2011).   Amounts paid by a spouse before a veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse. 38 C.F.R. § 3.272(h)(1)(i) (2011). Amounts paid by a surviving spouse or child of a veteran for the veteran's just debts, expenses of last illness and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii) (2011).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h)  (2011).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance. 38 U.S.C.A. § 1541 , 1543; 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses. 38 C.F.R. § 3.275(d) . 

The rates of VA death pension are published in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  When the appellant filed her claim for death pension in September 2007, the maximum annual pension rate (MAPR), as established by Congress, for a surviving spouse with no dependents was $7, 392.00.  The MAPR has subsequently risen to $7, 498 effective December 1, 2007, and $7, 933 effective December 1, 2008, and December 1, 2009.  (these are the income limits cited by the RO in its January 2008 decision, March 2009 letter, and May 2011 SSOC).

Based on information at the date of her entitlement to death pension benefits, the Board finds that the appellant's countable income is excessive for death pension income limits.  The Veteran has reported that her income, from Social Security was $4,440 per year,  her income from her retirement from the U.S. Postal Service was $16, 872 per year with a $134.66 per month for a total of $1, 615.22 per year deducted for health insurance; it was also noted that she received a one time Social Security Death payment of $255 and the Veteran's funeral expenses not covered by the VA were $1,140.  However, the appellant's income still exceeded the MAPR of $7, 392.00 for 2006 and of $7,498 for 2007.  The appellant asserted that when the Veteran died he left her with credit card debt to the Bank of Southside Virginia of $192 a month for a total of $2,304 a year that she was not aware of until the Veteran died, a car payment for his truck of $208.06 a month $2,496.72 a year, and a mortgage payment on a house that she was not on the deed for of $580.44 a month for a total of $6,965.28 and that these should be excluded from her income since it is not debt that she occurred.  First, the Board agrees that the Veteran's debt to the Bank of Southside Virginia should be excluded from her income since it is a "just debt"; however, the Board finds that the car and mortgage payments do not qualify as "just debt" since they are secured by real or personal property.  Therefore, with the appellant's yearly income of $21, 087 being reduced by the $1,140 the appellant paid in funeral expenses and $2, 204 in "just debts" her yearly income is $17, 643 a year which is still over the MAPR of $7, 392.00 for 2006 and of $7,498 for 2007.  

The Board notes that the appellant asserted in January 2009 that she actually does not have the rights to her home because the Veteran took out an equity loan against the home and the deed was only in the Veteran's name and when the Veteran passed away he left the house to his stepdaughter and life rights to the appellant.  The Board finds that even if for argument's sake the appellant only has life rights to the home and she does not have the ability to convert the house into cash and therefore, it is not a "just debt" her income still does not reach the MAPR of $7, 392.00 for 2006 and of $7,498 for 2007 to be entitled to death pension benefits.  This is computed by taking the appellant's already adjusted income of $17,643 and subtracting $6,965.28 for a yearly income of $10,677.72.  Therefore, the Board finds that it does not matter if one counts the appellant's mortgage payment as "just debt" she still does not meet the necessary MAPR in order to be entitled to death pension benefits. 

In sum, the Board finds that even by granting the appellant the benefit of the doubt her income does not meet the necessary MAPR of $7, 392.00 for 2006 or $7,498 for 2007.  Thus, the appellant's income exceeds the maximum annual pension rate and her claim for entitlement to death pension benefits is denied.  

The Board is sympathetic to the appellant's loss, and recognizes the Veteran's service to his country.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), however, the United States Court of Appeals for Veterans Claims (Court) held that, when the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension.


ORDER

Entitlement to death pension benefits is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


